Opinión de conformidad emitida por la
Juez Asociada Se-ñora Rodríguez Rodríguez.
Estoy conforme con el resultado de la sentencia dictada por el Tribunal de Apelaciones en el caso de autos, resul-tado que se confirma mediante la sentencia que dictamos hoy al estar igualmente dividido este Tribunal. Entiendo que en este caso, en efecto, se configura un delito conti-nuado al concurrir, conforme los hechos alegados, el ele-mento subjetivo necesario para la aplicación de dicha figura. Por lo tanto, procedía imputar un solo delito grave basado en la suma total del dinero alegadamente apropiado. No soy del criterio de que los hechos de este caso sólo reflejen una mera resolución general y abstracta de cometer todas las apropiaciones ilegales posibles dentro de determinado marco de tiempo. Concurre en el caso un plan preconcebido para apropiarse ilegalmente de los dine-ros del perjudicado.
Escribo entonces para exponer mi parecer de que el ele-mento subjetivo en el delito continuado puede inferirse de la concurrencia del elemento objetivo. Además, debo expre-sar mi desacuerdo con el criterio propuesto en la opinión disidente emitida por el Juez Presidente Señor Hernández Denton, respecto al requisito de “designio o dolo global” en el delito continuado, ya que la adopción de esta teoría su-pone la derogación, de facto, de la figura del delito continuado.
*340i — I
Es mi opinión que el elemento subjetivo del delito con-tinuado puede inferirse de la presencia del elemento objetivo. En tal sentido, es ilustrativo lo dispuesto por el Tribunal Supremo de España en su Sentencia de 12 de enero de 1994, Núm. 476, LXI (Vol.l) Repertorio de Juris-prudencia 639, sobre cómo se configura el delito continuado. Los hechos en este caso se referían a varios escalamientos acaecidos durante un mismo mes en una misma localidad y en varias residencias, en algunas de las cuales hubo más de un escalamiento. El Tribunal indicó que era “evidente, pues, que concurren los elementos del delito continuado, tanto el objetivo, consistente en la plu-ralidad de acciones infractoras del mismo precepto legal penal, como el subjetivo, relativo a la ejecución por el autor de un plan preconcebido, hecho que se infiere, conforme a las reglas de la lógica y de la experiencia, de diferentes datos plenamente probados como el propio contenido de las acciones, la proximidad tanto temporal como geográfica en-tre una y otras, así como los semejantes modos de ejecución”. (Enfasis nuestro.) Íd.
Los hechos imputados en el caso ante nuestra conside-ración permiten una conclusión en igual sentido. La acu-sada en este caso se desempeñaba como secretaria en el consultorio médico del Dr. José Gómez. Como parte de sus funciones, ella recibía los dineros provenientes de los pa-cientes en pago de los servicios recibidos. Esto incluía aquellos pacientes a quienes se les había dado la oportuni-dad de acogerse a un plan de pago por dichos servicios. Aprovechándose de esta situación, la señora Collazo, se alega, se apropiaba del dinero únicamente en los días y las ocasiones en que los pacientes acogidos al referido plan realizaban pagos en efectivo.(1)
*341De lo anterior —asumiendo, claro está, que el Ministe-rio Público logre probarlo más allá de duda razonable— se desprende un esquema o designio común y preconcebido de la acusada quien, aprovechándose de estas ocasiones, logra defraudar a su patrono y apropiarse ilegalmente de los dineros que le pertenecían por servicios médicos prestados cuando el pago de esos servicios se efectuaba en efectivo. En resumen, la conducta delictiva imputada va dirigida contra una misma persona, se refiere a un mismo tipo de-lictivo y refleja una misma unidad de propósito —defrau-dar al patrono apropiándose de su dinero— configurándose así el delito continuado.
H-i HH
Debo expresar, además, que no comparto el criterio ex-presado en la opinión disidente del Juez Presidente Señor Hernández Denton, respecto al concepto de “designio o dolo global” en el delito continuado y lo que ello comprende. Estimo, como indiqué, que adoptar tal visión tendría el efecto real de hacer superflua la institución.
La opinión disidente propone que para que se configure el delito continuado se requiera que el autor tenga previsto un “resultado global”, de suerte que los actos individuales se manifiesten como actos sucesivos en la realización del acto global. Además, se propone que “debe concurrir en el actor una intención que abarque íntegramente el conjunto de acciones constitutivas del hecho, de forma que cada acto constituya para él la consecución de un eslabón necesario para lograr obtener un resultado previamente establecido”. Opinión disidente, pág. 349.
Esta visión sobre la naturaleza del dolo global ha susci-tado oposición en la doctrina desde dos puntos de vista, a saber:
... por la dificultad de afirmar la realidad de un dolo total, de un lado, y por la dificultad de delimitar en la práctica el dolo conjunto y el plan global, y de otro, por lo criticable que resulta político-criminalmente beneficiar con una figura como el delito *342continuado a quien revela una mayor energía criminal, en el sentido de que el tratamiento privilegiado que suele derivar de la unificación de las plurales acciones en unidad de acción por continuación, supone premiar al delincuente que planifica ra-zonadamente, y en especial a la criminalidad organizada. (Én-fasis nuestro.) J. Choclán Montalvo, El Delito Continuado, Madrid, Marcial Pons Ed., 1997, págs. 257-258.
El propio Jakobs indica que “[e]l requisito del dolo global privilegia al autor que planea escrupulosamente ... y condena la relación de continuidad a la falta de relevancia en la práctica ... si se toma en serio y no se opera con ficciones”. G. Jakobs, Derecho Penal: Parte General (J. Cuello Contreras y J.L. González, trads.), 2da ed., Madrid, Ed. Marcial Pons, 1997, pág. 1094, Núm. 44. También en la doctrina española, J. Antón Oncea, en su obra Derecho Penal, Madrid, Ed. Akal, 1986, pág. 500, considera que la unidad de dolo raramente se da en la práctica e indica que ésta es estimable sólo en algunos raros casos.
Precisamente, la profesora Castiñeira señala lo si-guiente: "... de reducirse la eficacia del delito continuado a los supuestos en que concurre unidad de dolo constituiría una institución superflua, ya que no estaría entonces ante una pluralidad de delitos sino ante un delito único.” M.T. Castiñeira, El Delito Continuado, Barcelona, Ed. Bosch, 1977, pág. 20. Indica ésta con acierto que la exigencia de dolo único o global
... resulta rechazable por varias razones: es difícilmente concebible un dolo dirigido a la realización de urna serie de acciones, cuando para que cada acción sea delictiva debe ne-cesariamente realizarse concurriendo dolo (o en su caso culpa). Si se mantiene que debe tratarse de un dolo único, se equipara el delito continuado a delito único, puesto que se uti-liza como elemento de conexión un elemento propio de toda acción delictiva (dolosa) ....
Cualquiera que sea la forma en que se configura el dolo único o conjunto, no se explica cómo precisamente por un que-rer previo comprensivo de todas las acciones, deba tener lugar una atenuación (o, en algunos casos una agravación) de la pena. (Escolios omitidos.) Íd., págs. 106-107.
Nos parece más apropiado entender la figura del delito *343continuado y su elemento subjetivo de la forma en que fue descrito por el Tribunal Supremo de España en su Senten-cia de 26 de enero de 1993, Núm. 188, LX (Vol.1) Reperto-rio de Jurisprudencia 254. El Tribunal indicó lo siguiente:
La figura del delito continuado puede surgir de un plan pre-concebido o del aprovechamiento de idéntica ocasión; y así como en el primer caso el elemento subjetivo exige una unidad de dolo, concebido como voluntad que abarca desde el primer momento la totalidad del resultado, el segundo —que es el más frecuente en la práctica— se emancipa de este nexo sub-jetivo entre las diversas acciones y se contenta con que el dolo propio de cada acción sea homogéneo concurriendo —en el plano objetivo— la realización del mismo o semejante tipo penal y las obligadas conexiones de lugar y tiempo. Íd. En igual sentido, véanse: S. de 25 de junio de 1983, Núm. 3583, L (Vol. 2) Repertorio de Jurisprudencia 2789; S. de 12 de enero de 1994, supra.
En el pasado hemos reconocido las dificultades que en-traña establecer una regla fija que permita precisar cuándo un delito es continuo. Pueblo v. Colón Mendoza, 149 D.P.R. 630, 639 (1999); Pueblo v. Cortés Rivera, 147 D.P.R. 425, 430 (1999). La regla del “designio o dolo global” no goza del favor de un sector importante de la doctrina pues, entre otras razones, hace inoperante el delito continuado. No es una norma que a mi juicio debamos adoptar.
Como hemos indicado en el pasado, el enfoque subjetivo requiere el examen de la intención del autor para determi-nar si en la serie de actos subsistió un único designio común. Pueblo v. Colón Mendoza, ante; Pueblo v. Carballosa y Balzac, 130 D.P.R. 842 (1992); Pueblo v. Tribunal Superior, 94 D.P.R. 392, 396-397 (1967); Pueblo v. Adorno, 81 D.P.R. 518, 536-527 (1959). “La idea es que en la comi-sión de la cadena delictiva ha [ya] mediado una intención común que aglutina a todos los actos.” D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, 3ra ed., Hato Rey, Inst. Desarrollo del Derecho, 1995, pág. 330.
Por ser así, debo concluir que en este caso el Estado imputó un esquema de acción continuo que respondía al *344designio común de la acusada de aprovechar su posición como secretaria del perjudicado para apropiarse ilegal-mente de los pagos efectuados en efectivo por los pacientes del doctor Gómez y que le pertenecían a éste. Concurre entonces una intención común que aglutina todos los actos; se invocó correctamente las reglas del delito continuado.
— O —

(1) Este esquema dificultaba la detección inmediata de la apropiación. En total, la señora Collazo se apropió, alegadamente, de doce mil dólares entre enero de 2001 a marzo de 2003.